UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 13-2318
                                      _____________

                            UNITED STATES OF AMERICA

                                            v.

                              CHRISTOPHER WILLIAMS,
                                       a/k/a
                                     SHAKY

                                       Christopher Williams,

                                                  Appellant

                           (E. D. Pa. Crim. No. 02-cr-00172-007)

                         Before: McKEE, Chief Judge, SMITH and
                                SHWARTZ, Circuit Judges

                                  JUDGMENT ORDER

         It is now here ORDERED that the judgment of the United States District Court for

the Eastern District of Pennsylvania entered on February 28, 2013, is hereby affirmed.

See Gonzalez v. Crosby, 545 U.S. 524 (2005).

                                                 By the Court:

                                                 s/Theodore A. McKee
                                                 Chief Judge
ATTEST:

s/ Marcia M. Waldron
Clerk

Dated:         September 12, 2014